DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species II in the reply filed on 08/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/19/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a first surface of a substrate having the first surface and a second surface opposite to the first surface" in the 3rd and 4th lines of the claim, which is redundant and confusing.  It is recommended to replace it with “a first surface of a substrate having a second surface opposite to the first surface”.
Claim 1 recites the limitation “etching through the semiconductor laminate in a direction of the first surface of the substrate”, which is inconsistent with the figures.  Fig. 12 and paragraph [0050] of the specification show etching through the semiconductor laminate in a direction perpendicular to the first surface (the top surface) of the substrate, not in a direction of the first surface of the substrate (i.e. the horizontal direction in Fig. 12).  The inconsistency renders the claim indefinite. 
The term "flexible" in claim 1 is a relative term which renders the claim indefinite.  The term "flexible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably The limitation “a flexible insulating material” in the claim has been rendered indefinite by the use of the term "flexible".
The term "flexible" in claim 12 is a relative term which renders the claim indefinite.  The term "flexible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “a flexible material” in the claim has been rendered indefinite by the use of the term "flexible".
Claim 18 recites the limitation “the plurality of second conductive semiconductor layer share the first conductive semiconductor layer” in the claim, which is ambiguous.  It is unclear what “share” indicates.
Claims 2-7 and 13-20 are rejected because they depend on the rejected claims 1 and 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (US 2018/0166424) in view of Yoo et al. (US 2018/0175261).
Regarding claim 11, Sim et al. teach a method of manufacturing a light emitting device package (LED; [0002]), the method comprising: forming a plurality of semiconductor light emitters (110s; Fig. 16, [0028]) that are separated from each other (see Fig. 16), by stacking a first conductive semiconductor layer (102; Fig. 4, [0029]), an active layer (104; Fig. 4, [0029]), and a second conductive semiconductor layer (106; Fig. 4, [0029]) on a substrate (101; Fig. 15, [0094]), and recessing the first conductive semiconductor layer (102), the active layer (104), and the second conductive semiconductor layer (106) to expose a region of the substrate (a recess of 101; see Fig. 15 and Fig. 4, [0096]); forming a molding (121-1; Fig. 16, [0099]) of a material including polyimide (PI), polycyclohexylenedimethylene terephthalate (PCT), or an epoxy molding compound (EMC) (epoxy resin, i.e. epoxy molding compound; [0037]) such that the molding (121-1) covers the plurality of semiconductor light emitters (110s, covers 110s from the bottom in Fig. 16) and the exposed region of the substrate (a recess of 101; see Fig. 16); forming a partition structure (122/124; Fig. 17, [0036, 0044]) including the molding (121-1) on each of the plurality of semiconductor light emitters (110s) by removing the substrate (101; Figs. 16-17; [0100]); and forming a wavelength converter (128, 130, 132; Fig. 3, [0102]) in each groove (126; Figs. 17 and 3; [0102]) defined by the partition structure (122/124; Fig. 3, [0102]).

In the same field of endeavor of LEDs, Yoo et al. teach recessing (recessing semiconductor layers of 130 and a part of the substrate 110; Figs. 2B and 2C, [0041-0045, 0022]) is etching ([0042, 0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Sim et al. and Yoo et al., and using etching to form a recess in the semiconductor layers and the substrate as taught by Yoo et al., because Sim et al. teach forming a recess (109; Fig. 15, [0096]) in the semiconductor layers and the substrate (110 and 101; Fig. 15; [0096]) but is silent about the detail of the process and Yoo et al. teach that the recessing can be done by an etching process (Figs. 2B and 2C, [0041-0045]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        11/20/2021